Citation Nr: 1705861	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  09-20 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for an acquired mental disorder, to include posttraumatic stress disorder (PTSD) due to personal assault.

2.  Entitlement to service connection for an acquired mental disorder other than PTSD, to include adjustment disorder with anxiety.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from August 1973 to March 1975. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which-in pertinent part, denied the Veteran's claim for a "mental condition (stress)."  Rating decisions dated in September and November 2009 denied service connection for PTSD.  The Veteran's initial claim was deemed to have included a claim for all acquired mental disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Hence, the Board has recharacterized the case as shown on the title page.

In September 2013 and January 2016, and September 2016, the case was remanded to the Appeals Management Center (AMC), Washington, DC, for additional development.


FINDINGS OF FACT

1.  The Veteran is presumed to have been in sound psychiatric condition upon entry into active service, as no existing acquired mental disorder was noted on examination.

2.  The preponderance of the evidence shows the absence of a valid diagnosis of PTSD.

3.  An acquired mental disorder, variously diagnosed as unspecified neurodevelopmental disorder, clearly and unmistakably existed prior to entry into active service, and it clearly and unmistakably did not increase in severity during active service.

4.  An adjustment disorder with anxiety did not have onset in active service, and it is not otherwise causally connected to active service.


CONCLUSIONS OF LAW

1.  The requirements for entitlement to service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2016).

2.  The presumption of soundness is rebutted.  The requirements for entitlement to service connection for an acquired mental disorder, to include unspecified neurodevelopmental disorder, have not been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A,  5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306; VAGCPRECOP 3-2003 (July 16, 2003).

3.  The requirements for entitlement to service connection for adjustment disorder with anxiety have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b); 38 C.F.R. §§ 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the July 2008 rating decision, via a March 2008 letter, the RO provided the Veteran with time- and content-compliant VCAA notice.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(1).  In an April 2009 letter, the RO also provided the Veteran PTSD-specific VCAA notice.  Neither the Veteran nor his representative has asserted any VCAA notice error or claimed any specific prejudice as a result.  Hence, the Board finds that VA complied with the VCAA notice requirements.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRs), service personnel records, VA and non-VA records are associated with the claims file.  Neither the Veteran nor his representative asserts that there are additional records to be obtained.  Further, as noted in the Introduction, the Board has remanded the case three times for additional development.  Concerning the additional development, the Veteran's representative asserts in the post-remand Informal Hearing Presentation that the AOJ returned the case to the medical examiner on repeat occasions for the purpose of denying the claim.  (01/06/2017 VBMS-Appellate Brief).  The Board rejects this assertion.

The Board acknowledges that it is not permissible for VA to undertake additional development if a purpose is to obtain evidence against an appellant's case. See Mariano v. Principi, 17 Vet. App. 305 (2003).  On the other hand, additional development is not prohibited if, as here, it is necessary to render an informed decision on the claim.  See Douglas v. Shinseki, 23 Vet. App. 19 (2009) (distinguishing Mariano, 17 Vet. App. at 312).  The Board notes that the RO returned the examination report to the medical examiner for an addendum to insure that the medical examiner rendered the requested medical opinion under the correct legal standard of the claim, clear and unmistakable evidence.  The Board finds that to have been a clearly valid reason for the requests for addenda.  Hence, the Board finds no violation of the duty to assist.
   
In sum, there is no evidence of any VA error in notifying or assisting the Veteran that affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

Applicable Legal Requirements

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno, 6 Vet. App. at 470 (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).
 
When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

PTSD

Legal Requirements

In addition to the general requirements set forth above, there are particular requirements in 38 C.F.R. § 3.304(f) for establishing PTSD in addition to those for establishing service connection generally.  See Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010) ("Simply put, while section 3.303 mandates that there be a link between a current disability and military service, section 3.304(f) sets forth the evidence necessary, in the context of claims for PTSD disability compensation, to establish that link.").  Entitlement to service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and, credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f) and § 4.125 (requiring PTSD diagnoses to conform to the Diagnostic and Statistical Manual of Mental Disorders-5 (DSM-5) as the governing criteria for diagnosing PTSD.  At the time the Veteran's case was certified to the Board, DSM-IV was the governing directive.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).

The Veteran's uncorroborated testimony is not sufficient to verify a non-combat- related stressor.  Cohen v. Brown, 10 Vet. App. at 146-47 (Board must make finding of credibility of appellant's testimony); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996) (whether one served in combat is an ad hoc determination).
Discussion

On his formal application for VA compensation (02/08/2008 VBMS-VA 21-526) the Veteran asserted that he was damaged both mentally and physically while he was in the military.  He was told that he would receive an education while in service, but he did not, and that he was told things that he did not understand.  The Veteran noted further that he was 17 years of age and had only an eighth grade education when he entered service.  When he was in boot camp he felt that he could not compete with the others there, and that he was out of place.  He asserted further that a private psychiatrist, E.S., M.D., had recommended that he receive a medical discharge, but that is not what he received.  He noted that he was too young and did not have any education at the time, and currently he had been disabled for over two years.  He believes he should have been given a medical discharge from service.  
    
VA outpatient records indicate that the Veteran's initial presentation and assessment for mental health services occurred in January 2008.  Previously, he had been treated by his private primary care physician.  (03/06/2008 VBMS-Medical Treatment-Government Facility).  He reported that he was beaten and harassed while in boot camp because he made a lot of mistakes; and, that he had gone AWOL after his father hurt his mother.  He reported further that he worked very hard as a laborer in a glass factory after his active service, but he was always conscious of the difficulties he had cognitively since childhood, including reading and comprehension problems.  He sustained a work-related accident in 1994 that injured his left hand and arm, causing him to lose his fifth digit, and subsequently caused severe radiating pain in his arm as well and eventually led to pain and nerve disorder in his bilateral feet and legs.  The Veteran reported that pain specialists linked his pain to the damage in his arm.  He tried to keep working for quite a few years afterwards, but eventually he had to retire.  He had been at home the 18 months that preceded the assessment.  The examiner noted that the Veteran had developed depressive symptoms, and that he had been ruminating over the fact that he received a general discharge under honorable conditions.

The Veteran denied any history of prior psychiatric treatment, though he did report a history of multiple psychiatric medications.  He reported having undergone a psychological evaluation prior to implantation of a TENS unit, but he did not follow up with any treatment.  The Veteran was in the eighth grade when his family moved from West Virginia to Indiana.  He reported that he found that he was behind in his school work, as it was not considered important at his school, where he was pulled out of class to play basketball.  He was so far behind when he moved to Indiana that he ended up dropping out.  Id., pp. 2-5.  At a separate VA psychosocial assessment, the Veteran reported that he returned to WVA and lived with an uncle and worked as a laborer.  The Veteran reported that he depended on hard work and strength, rather than jobs that required more education.  He reported that he could read, though not well.  Moreover, he still struggled with many tasks, he had never written a check, and he never figured out how to work a combination lock.  The Veteran reported that his father drank heavily and had rage episodes, during which he was abusive to the Veteran's mother.  He denied personal physical abuse while growing up, but he reported that he felt that he was physically abused and harassed in active service.  Id., p. 20.

The examiner noted that, based on diagnostic tests, the Veteran appeared to have multiple learning disorders and overall low-average IQ level.  The examiner rendered an Axis I diagnosis of depression secondary to chronic pain condition.  Id., pp. 2-5.

In March 2008, the Veteran sought emergency VA care due to complaints of increased anxiety.  His throat felt tight, and in the prior weeks he would frequently awaken during the night with sensations of chest pain.  He reported further that he had experienced the episodes since his discharge from active service, but they were better controlled while he was working.  Multiple EKGs and a heart catherization were normal.  The examiner noted a diagnosis of panic attacks along with the existing depression diagnosis of record.  Id., p. 11.

Following the initial denial of the Veteran's claim, he submitted a report from his treating VA psychiatrist, E.M., M.D.  In an August 2008 letter, Dr. M noted that the Veteran reported a series of traumatic incidents during his active service, which included harassment and beatings; his father shooting his mother twice; and, his sense of failure in regard to his inability to complete his duty assignment as a tank driver due to his reported fears of being trapped in the tank and killed if a shell exploded, and the fear that his hand would be caught in the machinery where a shell was loaded.  Dr. M opined that the Veteran had developed PTSD symptoms due to his military experiences.  (08/14/2008 VBMS-Third Party Correspondence)  The RO arranged an examination.

The examination report (05/08/2009 VBMS-VA Examination) reflects that the examiner conducted a review of the claims file as part of the examination.  The Veteran reported his military history, and the examiner noted that the Veteran was convicted by special court-martial following a lengthy AWOL, and that he was subsequently discharged administratively under honorable conditions.  The examiner also noted the mental evaluation conducted in service, which diagnosed severe schizoid personality disorder.

The examiner noted that in 1974, the Veteran reported seeing a Dr. G in Indiana while he was AWOL.  Dr G is noted to have stated that the Veteran and his father suffered from a brain dysfunction known as hyperkinetic syndrome, a sickness that is common in young children and occasionally adolescence.  Those with the disease are always depressed, cannot seem to sit in one place too long, and have a very poor attention span.  Dr. G noted that the Veteran was also very impulsive and had a learning disability, a situation that was compounded by his rural background.  The Veteran reported that around the time he went AWOL, his father had been arrested for arguing with the Veteran's mother.  During the argument he inflicted a mild gunshot wound to the arm of the Veteran's mother.  The Veteran's mother was not seriously injured, and returned home quickly.  The Veteran further stated that he had some trouble with adjusting in the military, and that his drill sergeant was demanding of him when he did not quickly learn routines.  He reported further that he had always had a problem adjusting to being in social environments and had always been laughed at.  As a result, he did not feel comfortable in groups.  He also stated he did not like working in tanks, and his comrades would joke and make fun of him because he did not liking to work in tanks.  He stated that as a result, he ran away from the military.  He was initially termed a deserter in May 1974 but this later was rescinded.  The examiner noted the January 2008 assessment, as well as Dr. M's diagnosis of PTSD.

The Veteran reported that at the time he went AWOL, he was having trouble adjusting to the service.  He also noted his fear of the tanks, for which he was teased by the other marines.  The Veteran described a preference for being alone.  He had always been mistreated in schools and he preferred to do things by himself.  As a child he was uncomfortable in high school and in the service with a group.  He was scared being inside the tank, and the other soldiers made fun of him and called him a wimp and hillbilly.  In boot camp he had to do pushups.  When he did not do things right, the sergeant would make him do pushups and would put his foot on the Veteran and shove him into the dirt.  Eventually he would get things right.  The Veteran denied any post-service traumatic events, and his only involvement with the legal system was a bankruptcy.

The examination report reflects that the examiner thoroughly reviewed the Veteran's medical and social history.  He noted that the Veteran had enjoyed good occupational adjustment until 2006, when his medical problems forced him to retire.  The Veteran reported an excellent family life, and the examiner noted that on the day of the examination the Veteran was free of any anxiety, depression, or anger.  Further, the examiner noted that the Veteran did not report a stressor that clearly met the DSM-IV PTSD stressor criteria.  He reported having continuing ruminating thoughts about his military experience, and he reported some depressed mood as a result.  He did not report symptoms at the examination that met criterion C.  The examiner noted further that the Veteran did not report significant psychosocial dysfunction that could be attributed to PTSD-like symptoms.  The examiner diagnosed mixed anxiety-depressive disorder.  As concerned the Veteran's in-service experience with his mother's situation, the examiner noted that his father was only briefly arrested, and his mother went back home quickly.  Hence, the examiner opined that it appeared that the stressors of the Veteran's experience in the military were more prominent, but they did not clearly meet DSM-IV PTSD stressor criteria.  The examiner opined that the Veteran was suffering from other disorders that were independently responsible for psychosocial functioning impairment.  They included anxiety depressed mood disorder, primarily arising from the Veteran's chronic medical conditions, which appear to have caused him to refocus on his past events, which is not uncommon.

The examiner also noted that the Veteran was adjusting to being unemployed and the resulting financial stress from that situation; and, he also faced the possibility of some limited activity level.  Further, his dysfunctional personality traits, which were diagnosed in military service, contributed to his mood symptoms.  The examiner opined that the Veteran had no pre-trauma risk factors or other characteristics that might make him likely to develop a stress disorder later in life.

In September 2013, the Board ordered another examination in light of the fact that there may have been additional treatment records that the examiner had not reviewed.  The March 2014 examination report (03/27/2014 VBMS-C&P) reflects that the examiner reviewed the claims file, as shown by his reference to the evidence already set forth throughout this decision.  The examiner noted that the Veteran's symptoms did not meet the DSM criteria for a diagnosis of PTSD.

At the March 2014 examination, the Veteran revealed a stressor that he had not previously reported.  He described an incident where a soldier from another platoon was putting a shell into a tank when it exploded.  The shell was made up of scrap metal and the Veteran saw the soldier incur wounds to the face.  He stated that from that time on he was unable to cope with being in a tank, as he feared a shell would go off.  He was ridiculed for this.  The Veteran reported that he still saw the soldier's bleeding face in hallucinations, flashbacks, and nightmares up to twice a week.  He used to run outside and wake up once he felt the wind in his face.  Since he stopped working, all he did was think about his military events, and experienced nervousness and daily panic attacks.  The examiner noted that the Veteran's new stressor met DSM Criterion A for a traumatic event.

Concerning nexus, however, the examiner opined that the reported stressor was not linked with PTSD.  The examiner could not find reference to the new stressor until the Veteran reported it at the 2014 examination.  The examiner observed that the Veteran did not feel comfortable telling his stressor to the practitioners he had seen for years, but yet he told the March 2014 examiner, whom he had never met before.  The examiner also noted inconsistencies in the Veteran's reported symptoms.  As an example, the examiner noted the Veteran's report that his sleep medications worked well for him and he could sleep; but later contradicted himself by reporting that the medications wore off after a few hours, and he would "jump up" out of bed and have to calm himself before going back to bed.  (Quotes in original)  

The examiner also noted that the Veteran described the new stressor differently in a 2010 statement.  [01/04/2010 VBMS-VA 21-0820]  There, the Veteran reported that putting shells into the chamber scared him, with the noise and smoke and all; and, that a shell had gone off in another unit but he did not know what happened to that soldier.  At the 2014 examination, however, the Veteran reported that he saw the soldier who was injured and now has flashbacks.  The examiner opined that the inconsistency was due the Veteran's efforts to counter his past reports, and appeared to be an attempt to fit the PTSD criteria.  The examiner opined further that the Veteran's then current report of symptoms appeared to be extremely exaggerated when compared to his treatment records.  In rendering that opinion, the examiner considered the fact that the Veteran was very nervous for the examination.

The March 2014 examiner found that, although the Veteran's outpatient records noted anxiety, depression, panic attacks, and PTSD, no stressor that he reported at that time fit the criteria for PTSD.  This was also true at both at the 2009 examination as well as in treatment records in 2010 and 2011.  [02/27/2014VBMS-Medical Treatment-Government Facility, pp. 200, 204, 276-77]  In light of those factors, the examiner diagnosed unspecified neurodevelopmental disorder (likely intellectual deficit with possible learning disability); and, adjustment disorder with anxiety.

In deciding this appeal, the Board must weigh the evidence and in so doing, may accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The Board may favor the opinion of one competent medical expert over that of another, provided the reasons therefor are stated.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  Further, the Board is not required to accord more weight to the opinion of a treating physician, see White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001), as the Court has explicitly "rejected the broad application of the 'treating physician rule' that gives the opinions of treating physicians greater weight in evaluating veterans' claims." Van Slack v. Brown, 5 Vet.App. 499, 502 (1993) (citing Harder v. Brown, 5 Vet.App. 183, 188 (1993)); see Guerrier v. Brown, 7 Vet. APP. 467 (1993).  While the Board is not free to ignore the opinion of a treating physician - or in this case, psychiatrist, neither is it required to accord it substantial weight.  See generally Guerrieri, 4 Vet. App. at 471-73; Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).

The Board finds that the VA examiners opinions merit far more weight than the opinion of the Veteran's treating psychiatrist, Dr. M., and later Dr. E.S.  Dr. M noted the Veteran's reported symptoms in the treatment milieu but did not provide an assessment of them under the DSM criteria.  The VA C&P examiners performed that function and determined that the Veteran did not meet Criterion C, and further noted the absence of the other criteria.

VA outpatient records note the Veteran's rumination about his active service experience, and his chagrin over VA not recognizing the stresses of his service.  A September 2009 outpatient entry reflects that the Veteran showed one of his clinical psychologists his letter of denial of his PTSD claim.  The clinician explained the PTSD criteria to the Veteran and the fact that he likely did not meet Criterion A, a stressful event.  The clinician also noted that the Veteran did not actually recall being locked in a tank and unable to get out.  Instead, he was merely afraid of that happening.  (02/27/2014 VBMS-Medical Treatment-Government Facility, p. 297)  The Board notes that the Veteran's successor treating psychiatrist continued to note diagnoses of PTSD (see, i.e., id., at p. 211) but his treating clinical psychologists, who actually applied the DSM criteria, noted diagnoses of other disorders, to include anxiety disorder not otherwise specified (NOS) and panic disorder.  

In light of all of the above, aside from the doubtful credibility of the claimed stressors, the Board finds that the preponderance of the evidence shows that the Veteran does not meet the DSM criteria for a diagnosis of PTSD.  In the absence of a valid diagnosis, the claim must be denied.  38 C.F.R. § 3.304(f).  The Board will now consider the other acquired mental disorders of record.



Applicable Legal Requirements

The earlier discussion of the general requirements for service connection are incorporated here by reference.  Further, a veteran is presumed to have been in sound condition when enrolled for service, except for any disease or injury noted at the time of enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before enrollment and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).
 
A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  If a preexisting disorder is "noted" on entering service, the Veteran has the burden of showing an increase in disability during service.  If the Veteran meets that burden and shows that an increase in disability occurred, the burden then shifts to the government to show that any increase was due to the natural progress of the disease.  Wagner, 370 F.3d at 1096.
 
There is no aggravation of a preexisting disease or injury if the disorder underwent no increase in severity during service on the basis of the evidence of record pertinent to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  Intermittent or temporary flare-ups during service of a preexisting injury or disease do not constitute aggravation; rather, the underlying condition, as contrasted with symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997).




Discussion

On his July 1973 Report of Medical History for his pre-enlistment physical examination, the Veteran denied any prior history of or treatment for mental health problems.  The July 1973 Report of Medical Examination reflects a normal psychiatric assessment.  (09/25/2013 VBMS-STR-Medical, pp. 3, 6)  Hence, he is presumed to have been in sound psychiatric condition upon his entry into active service.  38 C.F.R. §§ 3.304, 3.306.

The evidence of the Veteran's pre-service history was set forth in the earlier discussion of whether he has PTSD, and will not be repeated here.  The Board will now set forth the evidence of record that establishes the facts of the Veteran's active service.  A January 1975 consult notes that the Veteran's military defense counsel requested a mental evaluation because the Veteran alleged that he was hearing voices when no one was around.  (02/02/2009 VBMS-STR-Medical, 2nd entry, p. 66)  The Veteran was awaiting trial by court-martial for his AWOL.  The examiner noted the Veteran's report of his rural upbringing and eighth grade education.  The examiner noted that the Veteran had maintained a lifelong schizoid adjustment with little significant interpersonal relationships.  He preferred lone activities to group involvement; and, in fact, forced group activity caused the Veteran considerable discomfort and panic.  As a result, the examiner noted, the Veteran's adjustment had been nil since entering the USMC.  The examiner opined that the Veteran's questionable hallucinatory activity-on close examination, was explained by a grossly hysterical quality to the Veteran's personality structure.

The examiner noted that the mental status examination revealed general immaturity and inadequacy and a lack of positive self-concept and initiative to deal with the factors of his life.  The Veteran was alert, oriented, logical, and coherent, but his judgment was juvenile in quality and easily overcome by the immediate stresses of his situation.  The Veteran's thought processes were limited by gross personality and cultural weaknesses.  Though passive, the Veteran's mood was not depressed and there was no evidence of psychosis, neurosis, or organicity.  The examiner opined that there was a most severe personality disorder that absolutely negated any reasonable expectation that the Veteran would find the resources necessary to make an effective adjustment.  The examiner diagnosed a chronic, severe schizoid personality disorder that existed prior to service, with gross passive-dependent immaturity and a strong hysterical component that was often manifested by preoccupation, lack of attention, and day dreaming.  The examiner opined that the Veteran was mentally responsible, and that psychiatric treatment was not indicated.  He recommended that the Veteran be administratively separated as unsuitable.  Id., pp. 66-67.  The Board has already noted Dr. G's private diagnosis of hyperkinetic syndrome while the Veteran was AWOL.

In accordance with his pleas, the Veteran was convicted of the AWOL, and sentenced to confinement for four months and forfeiture of pay.  The confinement was suspended, however, and he was administratively separated as recommended.  Id., pp. 4, 12, 14.

As noted earlier, the September 2013 Board remand directed another examination in light of the fact that there may have been additional treatment records that the examiner had not reviewed.  The March 2014 examination report (03/27/2014 VBMS-C&P) reflects that the examiner reviewed the claims file, as shown by his reference to the evidence already set forth throughout this decision.  The examiner noted that the Veteran's symptoms did not meet the DSM criteria for a diagnosis of PTSD, but did meet the criteria for diagnoses of other acquired mental disorders.  The Board notes that the examiner referenced DSM-5 rather than DSM-IV.  The Board does not deem that fatal to the diagnosis, as the examiner did not indicate that the diagnosis would have been otherwise under DSM-IV.

The examiner rendered Axis I diagnoses of unspecified neurodevelopmental disorder (likely intellectual deficit with possible learning disability), preexisting; and, adjustment disorder with anxiety, deemed due to adjustment issues related to
forced retirement due to medical conditions.  A preexisting unspecified personality disorder was assessed under Axis II.  The examiner noted the Veteran's social history and the findings at the February 2009 examination.  The examiner also noted an evaluation in 2009 where the examiner noted that the Veteran likely had no business being in the military, let alone the USMC.  He likely was schizoid prior to the USMC; and, the closeness of basic training and his intolerance of the drill instructors likely prompted an anxiety reaction.  A diagnosis of anxiety disorder NOS was noted.  The examiner also noted the outpatient entries that noted the Veteran's reports of dreams of things that did not actually happen.

The examiner noted that, given the Veteran's history and presentation, he clearly had mental health issues prior to the military, to include intellectual deficits and anxiety.  He appeared to have been overwhelmed by the military.  Despite his problems, however, he was able to work, marry, and have children following his discharge.  It was not until he quit working that he started going to mental health versus his PCP treatment that he started dwelling on his military service.  The examiner opined that the Veteran's symptoms, which predated active service, were aggravated by his inability to keep working.  The examiner opined further that the Veteran's pre-existing mental disorders (intellectual deficit with possible learning disability and/or ADHD issues and personality disorder) were less likely as not aggravated by his military service, as he was able to work and have a family without significant issues until his retirement due to medical issues.  Consequently, the examiner opined that the Veteran's adjustment disorder with anxiety is related to his retirement and not his military service.  His pre-occupation with his military service appeared to be part of his personality issues that were long standing.

As noted earlier, the Board again remanded the case because the examiner applied a preponderance standard instead of the clear and unmistakable standard in addressing the etiology of the claimed mental health disorders.  In a September 2016 addendum (09/30/2016 VBMS-C&P Exam), the examiner reviewed his findings at the 2014 examination and noted that the "Veteran's pre-existing mental
disorders (intellectual deficit with possible learning disability and/or ADHD issues and personality disorder) were clear and unmistakably aggravated by his military service as he was able to work and have a family without significant issues until his retirement due to medical issues."  Id., p. 3.  As noted in the discussion of the VCAA, the examiner's opinion appeared to find that the Veteran's active service aggravated his condition, which contradicted the body of his report.  So the RO asked the examiner for another addendum.

In the October 2016 addendum (10/21/2016 VBMS-C&P Exam), the examiner opined that the Veteran had mental health issues prior to the military, which clearly and unmistakably existed prior to service and continued in the military.  The examiner opined that the preexisting mental health issues clearly and unmistakably did not increase in severity during the active service, as his symptoms/conditions were clearly and unmistakably due to the natural progression of those conditions.

The Board finds that the examiner considered the evidence of record and provided a clear rationale for the opinions rendered.  Hence, the Board finds the examiner's opinions highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As concerns the evidence of record, the Board finds that it meets the clear and unmistakable standard.

As noted earlier, Dr. G indicated that the Veteran and his father were together when he consulted with them.  In any event, Dr. G opined that the Veteran's mental issues had their genesis in his community cultural environment and manifested at an early age.  Although he labeled the symptoms as a kinetic disorder, and the Naval examiner diagnosed a personality disorder, the fact is that the medical professionals opined in the 1970s that the Veteran had mental health issues prior to his entry into active service.  These opinions were echoed by VA examiners in 2008, 2009, 2014, and 2016.  Hence, the Board finds that clear and unmistakable evidence shows preexisting mental health issues.  

The next inquiry is whether the preexisting psychiatric disorders increased in severity during active service.  If so, the increase is presumed to have been due to the rigors of military service.  In this case, clear and unmistakable evidence shows that there was no increase in preexisting disability during active service.  At most, clear and unmistakable evidence shows that the Veteran's in-service actions were in accord with his preexisting mental health pathology, and not the rigors of military service.

STRs note that the Veteran had emotional problems and difficulty sleeping while in service.  (04/15/2008 VBMS-STR-Medical, p. 30).  To place this entry in perspective, however, the input of the Veteran's platoon commander, First Lieutenant (1Lt) CC, must be considered (02/02/2009 VBMS-STR-Medical, p. 10).  

Lt C stated that upon interviewing the Veteran after his arrival in the platoon, he noted the Veteran's rural upbringing and that he had minimal social education.  More importantly, however, Lt C stated that the Veteran performed adequately until February 1974, when the unit deployed to Ft. Pickett, VA for tank gunnery exercises.  Prior to that deployment, the Veteran had discussed personal problems at home with Lt C on several occasions.  After each counseling session, Lt C stated, the Veteran returned to his normal duties with little or no complications.  

After arrival at Ft. Pickett, the Veteran told Lt C that he his personal problems at home at increased, to include the alleged shooting of the Veteran's mother by his father.  The Veteran told Lt C that he was having trouble concentrating on his duties, and that he had trouble sleeping due to worry over what could happen next at home.  Shortly afterward, the Veteran accidentally dropped a 90mm gun round on his foot, sustaining an injury.  The Veteran blamed the accident on his inability to concentrate on his duties.  Then, while walking on crutches in the squad bay during early morning hours several days later, the Veteran fell and subsequently went into convulsions.  A corpsman responded and administered medication to calm the Veteran's nerves.  The Veteran told Lt C that he had no recall of walking around the squad bay, and became aware of it only after he fell.  Lt C referred the Veteran to the base Chaplin, Ft. Lee, VA.  After seeing the Veteran, the Chaplin suggested that the Veteran be allowed leave to go home and reassure himself that the situation was under control.  Leave was authorized, but the Veteran did not return to duty at the expiration of his leave.  Instead, he remained home and went into an AWOL status.

Lt C's statement is highly probative evidence of the Veteran's functioning prior to his incident of AWOL.  Dr. G opined that, due to the Veteran's personality structure, the military could sometimes be overwhelming, and he would feel that he must get away.  In fact, however, Lt C's statement reflects that it was the Veteran's preoccupation with his parents' situation that overwhelmed him and caused him to feel that he had to get away, not his military duties.  The Veteran's chain of command enabled him to "get away" legally via authorized leave.  The evidence of record clearly shows that it was the Veteran's family situation that led him to go into an AWOL status.  Moreover, the behaviors exhibited by the Veteran were in response to the situation involving his family.  As later demonstrated, with the subsequent removal of such stressors he was again able to function in society, maintain employment and raise a family.  Thus, any apparent increase in symptomatology during service was not permanent in nature.  This is the essence of the VA examiner's conclusions, which constitute clear and unmistakable evidence against aggravation here.  Again, the VA examiners noted that, during his post-service years, until the residuals of his work-related injury forced him into retirement, the Veteran functioned well despite his limited intellectual capabilities.  The VA examiners' opinions are compellingly supported by the evidence of record.

In light of all of the above, the Board finds that a mental disorder, variously diagnosed as unspecified neurodevelopmental disorder (likely intellectual deficit with possible learning disability) clearly and unmistakably existed prior to active service, and that it clearly and unmistakably did not undergo a permanent increase in severity during active service.  The Board finds further that an adjustment disorder with anxiety is clearly and unmistakably not causally connected to active service but to the residuals of the Veteran's 1994 work-related injury, to include his inability to continue to work.  The Board notes that, while it manifested many years after active service, a clear and unmistakable evidence test was also applied to the anxiety disorder out of an abundance of caution.  Hence, the claim is denied.  38 C.F.R. §§ 3.303, 3.304, 3.306.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


						(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an acquired mental disorder other than PTSD, to include unspecified neurodevelopmental disorder and adjustment disorder with anxiety, is denied.


____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


